                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DALE E. BETTISWORTH, as the
personal representative of the Estate of
Cathy Jo Bettisworth, deceased;                           8:17CV491

                   Plaintiff,
                                                            ORDER
      vs.

BNSF RAILWAY COMPANY,

                   Defendant.


     After conferring with counsel, IT IS ORDERED:


     1)     A telephone conference to discuss substitution of the plaintiff and
            further scheduling of this matter is set for June 10, 2021 at 9:00 a.m.
            before the undersigned magistrate judge.


     2)     The trial and pretrial conference settings in this case are vacated
            pending further order of the court.



     Dated this 6th day of May, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
